     Case 8:21-cv-00220-CJC-DFM Document 18 Filed 04/19/21 Page 1 of 2 Page ID #:93



                                                                      JS-6
 1

 2
                                                                      4/19/2021
 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
10

11    JAMES RUTHERFORD,                      ) Case No.: SACV 21-00220-CJC (DFMx)
                                             )
12                                           )
                 Plaintiff,                  )
13                                           )
            v.                               )
14                                           )
                                             )
15    FASONTRAN HOLDINGS, INC. and           ) JUDGMENT
                                             )
      DOES 1௅10,                             )
16
                                             )
17                                           )
                 Defendants.                 )
18                                           )
                                             )
19                                           )
                                             )
20                                           )
                                             )
21                                           )
                                             )
22

23
      //
24
      //
25
      //
26
      //
27
      //
28
      //
                                             -1-
     Case 8:21-cv-00220-CJC-DFM Document 18 Filed 04/19/21 Page 2 of 2 Page ID #:94




 1          This matter came before the Court on Plaintiff’s motion for default judgment. On
 2    April 19, 2021, the Court granted Plaintiff’s motion in substantial part. In accordance
 3    with the Court’s Order, IT IS HEREBY ORDERED that judgment is entered in favor of
 4    Plaintiff for (1) injunctive relief requiring Defendant to provide ADA-compliant parking
 5    and paths of travel to the store’s entrance, and (2) attorneys’ fees and costs of $1,513.00.
 6

 7      DATED: April 19, 2021
 8

 9
                                                  HON. CORMAC J. CARNEY
10

11                                            UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   -2-
